      


 1
     WO
 2
 3
 4
 5
 6
                        IN THE UNITED STATES DISTRICT COURT
 7
                             FOR THE DISTRICT OF ARIZONA
 8
 9   Pamela Davidson,                                No. CV-18-01205-PHX-ESW

10                       Plaintiff,                  ORDER
11
     v.
12
     Acting Commissioner of the Social Security
13   Administration,
14
                         Defendant.
15
16
           Pending before the Court is Pamela Davidson’s (“Plaintiff”) appeal of the Social
17
     Security Administration’s (“Social Security”) denial of her applications for supplemental
18
     security income and disability insurance benefits. The Court has jurisdiction to decide
19
     Plaintiff’s appeal pursuant to 42 U.S.C. §§ 405(g), 1383(c). Under 42 U.S.C. § 405(g),
20
     the Court has the power to enter, based upon the pleadings and transcript of the record, a
21
     judgment affirming, modifying, or reversing the decision of the Commissioner of Social
22
     Security, with or without remanding the case for a rehearing.          Both parties have
23
     consented to the exercise of U.S. Magistrate Judge jurisdiction. (Doc. 16).
24
           After reviewing the Administrative Record (“A.R.”) and the parties’ briefing
25
     (Docs. 17, 18, 19), the Court finds that the Administrative Law Judge’s (“ALJ”) decision
26
     contains harmful legal error. For the reasons explained in Section II below, the decision
27
     is reversed and the case is remanded to the Commissioner of Social Security for further
28
     proceedings.
      


 1
                                                                    I. LEGAL STANDARDS
 2
                   A. Disability Analysis: Five-Step Evaluation
 3
                   The Social Security Act (the “Act”) provides for disability insurance benefits to
 4
     those who have contributed to the Social Security program and who suffer from a
 5
     physical or mental disability. 42 U.S.C. § 423(a)(1).                        The    Act   also   provides   for
 6
     supplemental security income to certain individuals who are aged 65 or older, blind, or
 7
     disabled and have limited income. 42 U.S.C. § 1382. To be eligible for benefits based
 8
     on an alleged disability, the claimant must show that he or she suffers from a medically
 9
     determinable physical or mental impairment that prohibits him or her from engaging in
10
     any substantial gainful activity. 42 U.S.C. § 423(d)(1)(A); 42 U.S.C. § 1382c(A)(3)(A).
11
     The claimant must also show that the impairment is expected to cause death or last for a
12
     continuous period of at least 12 months. Id.
13
                   To decide if a claimant is entitled to Social Security disability benefits, an ALJ
14
     conducts an analysis consisting of five questions, which are considered in sequential
15
     steps. 20 C.F.R. §§ 404.1520(a), 416.920(a). The claimant has the burden of proof
16
     regarding the first four steps:1
17                 Step One: Is the claimant engaged in “substantial gainful
18                 activity”? If so, the analysis ends and disability benefits are
                   denied. Otherwise, the ALJ proceeds to step two.
19
20                                Step Two: Does the claimant have a medically severe
                                  impairment or combination of impairments? A severe
21                                impairment is one which significantly limits the claimant’s
22                                physical or mental ability to do basic work activities. 20
23                                C.F.R. §§ 404.1520(c), 416.920(c). If the claimant does not
                                  have a severe impairment or combination of impairments,
24                                disability benefits are denied at this step. Otherwise, the ALJ
25                                proceeds to step three.
26                                Step Three: Is the impairment equivalent to one of a number
27                                of listed impairments that the Commissioner acknowledges
                                                                 
28
                   1
                       Parra v. Astrue, 481 F.3d 742,746 (9th Cir. 2007).

                                                                         -2-
      


 1                                are so severe as to preclude substantial gainful activity? 20
 2                                C.F.R. §§ 404.1520(d), 416.920(d). If the impairment meets
                                  or equals one of the listed impairments, the claimant is
 3
                                  conclusively presumed to be disabled. If the impairment is
 4                                not one that is presumed to be disabling, the ALJ proceeds to
 5                                the fourth step of the analysis.

 6                                Step Four: Does the impairment prevent the claimant from
 7                                performing work which the claimant performed in the past?
                                  If not, the claimant is “not disabled” and disability benefits
 8                                are denied without continuing the analysis. 20 C.F.R. §§
 9                                404.1520(f), 416.920(f). Otherwise, the ALJ proceeds to the
10                                last step.

11                 If the analysis proceeds to the final question, the burden of proof shifts to the
12   Commissioner:2
13                                Step Five: Can the claimant perform other work in the
                                  national economy in light of his or her age, education, and
14
                                  work experience? The claimant is entitled to disability
15                                benefits only if he or she is unable to perform other work. 20
                                  C.F.R. §§ 404.1520(g), 416.920(g). Social Security is
16                                responsible for providing evidence that demonstrates that
17                                other work exists in significant numbers in the national
                                  economy that the claimant can do, given the claimant’s
18                                residual functional capacity, age, education, and work
19                                experience. Id.

20                 B. Standard of Review Applicable to ALJ’s Determination

21                 The Court must affirm an ALJ’s decision if it is supported by substantial evidence

22   and is based on correct legal standards. Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir.

23   2012); Marcia v. Sullivan, 900 F.2d 172, 174 (9th Cir. 1990). Although “substantial

24   evidence” is less than a preponderance, it is more than a “mere scintilla.” Richardson v.

25   Perales, 402 U.S. 389, 401 (1971) (quoting Consolidated Edison v. NLRB, 305 U.S. 197,

26   229 (1938)). It means such relevant evidence as a reasonable mind might accept as

27   adequate to support a conclusion. Id.
                                                                 
28
                   2
                       Parra, 481 F.3d at 746.

                                                                    -3-
      


 1
            In determining whether substantial evidence supports the ALJ’s decision, the
 2
     Court considers the record as a whole, weighing both the evidence that supports and
 3
     detracts from the ALJ’s conclusions. Reddick v. Chater, 157 F.3d 715, 720 (9th Cir.
 4
     1998); Tylitzki v. Shalala, 999 F.2d 1411, 1413 (9th Cir. 1993). If there is sufficient
 5
     evidence to support the ALJ’s determination, the Court cannot substitute its own
 6
     determination. See Morgan v. Comm’r of the Social Sec. Admin., 169 F.3d 595, 599 (9th
 7
     Cir. 1999) (“Where the evidence is susceptible to more than one rational interpretation, it
 8
     is the ALJ’s conclusion that must be upheld.”); Magallanes v. Bowen, 881 F.2d 747, 750
 9
     (9th Cir. 1989). This is because the ALJ, not the Court, is responsible for resolving
10
     conflicts and ambiguities in the evidence and determining credibility. Magallanes, 881
11
     F.2d at 750; see also Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).
12
            The Court also considers the harmless error doctrine when reviewing an ALJ’s
13
     decision.   This doctrine provides that an ALJ’s decision need not be remanded or
14
     reversed if it is clear from the record that the error is “inconsequential to the ultimate
15
     nondisability determination.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008)
16
     (citations omitted); Molina, 674 F.3d at 1115 (an error is harmless so long as there
17
     remains substantial evidence supporting the ALJ’s decision and the error “does not
18
     negate the validity of the ALJ’s ultimate conclusion”) (citations omitted).
19
                                   II. PLAINTIFF’S APPEAL
20
            A. Procedural Background
21
            Plaintiff, who was born in 1955, has past relevant work as a teller and dietary aide.
22
     (A.R. 24, 58). In 2015, Plaintiff filed applications for supplemental security income and
23
     disability insurance benefits. (A.R. 197-205). Plaintiff’s applications alleged that on
24
     March 1, 2014, Plaintiff became unable to work due to back problems, sleep disorder,
25
     depression, arthritis, thyroid disorder, high cholesterol, and “stomach and voiding
26
     problems.” (A.R. 58-59, 72-73). Social Security denied the applications in August 2015.
27
     (A.R. 116-22). In January 2016, upon Plaintiff’s request for reconsideration, Social
28


                                                -4-
      


 1
     Security affirmed the denial of benefits. (A.R. 126-33). Plaintiff sought further review
 2
     by an ALJ, who conducted a hearing on August 22, 2017. (A.R. 32-55). In a December
 3
     11, 2017 decision, the ALJ found that Plaintiff is not disabled within the meaning of the
 4
     Social Security Act. (A.R. 17-25). The Appeals Council denied Plaintiff’s request for
 5
     review, making the ALJ’s decision the final decision of the Social Security
 6
     Commissioner. (A.R. 1-6). On April 19, 2018, Plaintiff filed a Complaint (Doc. 1)
 7
     requesting judicial review and reversal of the ALJ’s decision.
 8
            B. The ALJ’s Application of the Five-Step Disability Analysis
 9
            The ALJ completed the first four steps of the disability analysis before finding that
10
     Plaintiff is not disabled and entitled to disability benefits.
11
                   1. Step One: Engagement in “Substantial Gainful Activity”
12
            The ALJ determined that Plaintiff has not engaged in substantial gainful activity
13
     since March 1, 2014, the alleged onset disability date. (A.R. 20). Neither party disputes
14
     this determination.
15
                   2. Step Two: Presence of Medically Severe Impairment/Combination
16                    of Impairments
17          The ALJ found that Plaintiff has the following severe impairment: degenerative
18   disc disease. (A.R. 20). The ALJ’s step two determination is undisputed.
19                 3. Step Three: Presence of Listed Impairment(s)
20          The ALJ determined that Plaintiff does not have an impairment or combination of
21   impairments that meets or medically equals an impairment listed in 20 C.F.R. Part 404,
22   Subpart P, Appendix 1 of the Social Security regulations. (A.R. 21). Neither party
23   disputes the ALJ’s determination at this step.
24                 4. Step Four: Capacity to Perform Past Relevant Work
25          The ALJ found that Plaintiff retained the residual functional capacity (“RFC”) to
26   perform the full range of light work as defined in 20 C.F.R. §§ 404.1567(b) and
27   416.967(b), except that Plaintiff can only occasionally stoop, crouch, and climb ladders,
28


                                                   -5-
      


 1
     ropes, and scaffolds.    (A.R. 21).    The ALJ, however, determined that Plaintiff can
 2
     frequently climb ramps and stairs.
 3
            After considering the testimony of a vocational expert (“VE”) and Plaintiff’s RFC,
 4
     the ALJ determined that Plaintiff is capable of performing her past relevant work. (A.R.
 5
     24). Plaintiff challenges this determination, asserting that the ALJ improperly weighed
 6
     the opinion of her treating physician and improperly failed to consider Plaintiff’s strong
 7
     work history.
 8
                     5. Step Five: Capacity to Perform Other Work
 9
            The ALJ did not complete Step Five in light of the conclusion that Plaintiff can
10
     perform her past relevant work.
11
            C. Plaintiff’s Argument Regarding ALJ’s Alleged Failure to Consider
12             Plaintiff’s Strong Work History
13          Plaintiff argues that the ALJ’s RFC assessment is defective because the ALJ failed
14   to consider Plaintiff’s strong work history. (Doc. 17 at 17-20). Yet the ALJ’s decision
15   indicates that the ALJ reviewed Plaintiff’s earning record. (A.R. 18) (“The claimant’s
16   earnings record shows that the claimant has acquired sufficient quarters of coverage to
17   remain insured through September 30, 2018.”). Further, an ALJ is not required to discuss
18   every piece of evidence in the record. Howard v. Barnhart, 341 F.3d 1006, 1012 (9th
19   Cir. 2003). While a claimant’s work history may be deemed probative of credibility, a
20   strong work history does not require an ALJ to credit a plaintiff’s symptom testimony.
21   Plaintiff has failed to show that the ALJ’s failure to engage in a more elaborate
22   discussion of Plaintiff’s work history is error, let alone harmful error. See Ludwig v.
23   Astrue, 681 F.3d 1047, 1054 (9th Cir. 2012) (“The burden is on the party claiming error
24   to demonstrate not only the error, but also that it affected his ‘substantial rights,’ which is
25   to say, not merely his procedural rights.”).
26          D. The ALJ Failed to Give Specific and Legitimate Reasons for Discounting
               the Opinions of Plaintiff’s Treating Physician Kristen Thomsen, M.D.
27
            In weighing medical source opinions in Social Security cases, there are three
28
     categories of physicians: (i) treating physicians, who actually treat the claimant; (ii)

                                                    -6-
      


 1
     examining physicians, who examine but do not treat the claimant; and (iii) non-
 2
     examining physicians, who neither treat nor examine the claimant. Lester v. Chater, 81
 3
     F.3d 821, 830 (9th Cir. 1995). An ALJ must provide clear and convincing reasons that
 4
     are supported by substantial evidence for rejecting the uncontradicted opinion of a
 5
     treating or examining doctor. Id. at 830-31; Bayliss v. Barnhart, 427 F.3d 1211, 1216
 6
     (9th Cir. 2005). An ALJ cannot reject a treating or examining physician’s opinion in
 7
     favor of another physician’s opinion without first providing specific and legitimate
 8
     reasons that are supported by substantial evidence, such as finding that the physician’s
 9
     opinion is inconsistent with and not supported by the record as a whole. Bayliss, 427
10
     F.3d at 1216; 20 C.F.R. § 404.1527(c)(4) (an ALJ must consider whether an opinion is
11
     consistent with the record as a whole); see also Batson v. Comm’r of Soc. Sec. Admin.,
12
     359 F.3d 1190, 1195 (9th Cir. 2004); Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir.
13
     2002); Tommasetti, 533 F.3d at 1041 (finding it not improper for an ALJ to reject a
14
     treating physician’s opinion that is inconsistent with the record).
15
                   Plaintiff’s treating physician Kristen Thomsen, M.D. completed a “Medical
16
     Opinion Re: Ability to do Physical Activities” (the “Medical Opinion Form” or the
17
     “Form”) that is dated August 7, 2017.                                 (A.R. 1088-90). Dr. Thomsen opined that
18
     Plaintiff can continuously sit or stand for only fifteen minutes, can only stand/walk about
19
     two hours in an eight-hour workday, and would need to take hourly unscheduled breaks
20
     during the workday.                                  (A.R. 1088).   Dr. Thomsen also opined that Plaintiff can
21
     occasionally lift up to ten pounds, crouch, or climb stairs, but can never twist, stoop, or
22
     climb ladders. (A.R. 1089-90). Finally, Dr. Thomsen indicated that Plaintiff would be
23
     absent from work more than twice a month. (A.R. 1090). Because Dr. Thomsen’s
24
     opinions are contradicted by other acceptable medical sources,3 the ALJ’s reasons for
25                                                               
26                 3
              Dr. Thomsen’s opinions are contradicted by the opinions of the State agency
     physicians. (A.R. 65-67, 79-81, 96-98, 109-11); see Moore v. Comm’r of Soc. Sec., 278
27   F.3d 920, 924 (9th Cir. 2002) (“The ALJ could reject the opinions of Moore's examining
     physicians, contradicted by a nonexamining physician, only for ‘specific and legitimate
28   reasons that are supported by substantial evidence in the record.’”); Mendoza v. Astrue,
     371 F. App’x 829, 831 (9th Cir. 2010) (“An ALJ may reject an opinion of an examining

                                                                         -7-
      


 1
     discounting Dr. Thomsen’s opinions must be specific and legitimate and supported by
 2
     substantial evidence in the record.
 3
                   In a single paragraph, the ALJ explained that he gave Dr. Thomsen’s opinions
 4
     little weight. The ALJ stated:
 5                  [Dr. Thomsen’s opinion] relies heavily on the subjective
 6                  report of symptoms and limitations provided by the claimant,
                    and the totality of the evidence does not support the
 7                  subjective complaints. This opinion fails to reveal the type of
                    significant clinical and laboratory abnormalities to be
 8
                    expected if the individual were disabled. Moreover, because
 9                  the opinion is without support from the remainder of the
                    record, it is rendered even less persuasive.
10
     (A.R. 23-24).
11
                   The Ninth Circuit has explained that “the treating physician’s opinion as to the
12
     combined impact of the claimant’s limitations—both physical and mental—is entitled to
13
     special weight.”                           Lester, 81 F.3d at 833.                                        “The treating physician’s continuing
14
     relationship with the claimant makes him especially qualified to evaluate reports from
15
     examining doctors, to integrate the medical information they provide, and to form an
16
     overall conclusion as to functional capacities and limitations, as well as to prescribe or
17
     approve the overall course of treatment.” Id. An ALJ is “not entitled to reject the
18
     responses of a treating physician without specific and legitimate reasons for doing so,
19
     even where those responses were provided on a ‘check-the-box’ form, were not
20
     accompanied by comments, and did not indicate to the ALJ the basis for the physician’s
21
     answers.” Trevizo v. Berryhill, 871 F.3d 664, 677 n.4 (9th Cir. 2017) (stating that “there
22
     is no authority that a ‘check-the-box’ form is any less reliable than any other type of
23
     form; indeed, agency physicians routinely use these types of forms to assess the intensity,
24
     persistence, or limiting effects of impairments”).
25
26
27                                                                                                                                                                                                   
     physician, if contradicted by a non-examining physician, as long as the ALJ gives
28   ‘specific and legitimate reasons that are supported by substantial evidence in the
     record.’”).

                                                                                                -8-
      


 1
            The Medical Opinion Form states that Dr. Thomsen had been treating Plaintiff
 2
     approximately every six weeks for eighteen months. (A.R. 1088). The Form recounts
 3
     that Plaintiff has been diagnosed with chronic back pain, depression, and anxiety and
 4
     states that Plaintiff’s functional limitations are estimated “[a]s a result of [Plaintiff’s]
 5
     impairments.” (Id.). Dr. Thomsen’s treatment notes indicate that she conducted physical
 6
     examinations at Plaintiff’s appointments. (See, e.g., A.R. 508, 515, 593, 670, 675). The
 7
     record reflects that Dr. Thomsen reviewed a May 2016 x-ray showing “degenerative
 8
     changes in [Plaintiff’s] spine and shoulders[.]”        (A.R. 585).    The ALJ failed to
 9
     sufficiently cite evidence in the record that suggests that Dr. Thomsen relied on Plaintiff's
10
     subjective complaints, rather than on Dr. Thomsen’s own physical examinations of
11
     Plaintiff, in completing the Medical Opinion Form.
12
            The Court finds that the ALJ’s reasons for discounting Dr. Thomsen’s opinions
13
     are not sufficiently specific. See Garrison v. Colvin, 759 F.3d 995, 1013 (9th Cir. 2014)
14
     (finding that an ALJ committed “a variety of egregious and important errors,” including
15
     failing “to recognize that the opinions expressed in check-box form in the February 2008
16
     RFC Questionnaire were based on significant experience with Garrison and supported by
17
     numerous records, and were therefore entitled to weight that an otherwise unsupported
18
     and unexplained check-box form would not merit”); Brown-Hunter v. Colvin, 806 F.3d
19
     487, 495 (9th Cir. 2015) (“we cannot substitute our conclusions for the ALJ’s, or
20
     speculate as to the grounds for the ALJ’s conclusions. Although the ALJ’s analysis need
21
     not be extensive, the ALJ must provide some reasoning in order for [the court] to
22
     meaningfully determine whether the ALJ’s conclusions were supported by substantial
23
     evidence”) (quoting Treichler v. Comm'r of Soc. Sec., 775 F.3d 1090, 1103 (9th Cir.
24
     2014)).   By discounting Dr. Thomsen’s opinions without providing specific and
25
     legitimate reasons that are supported by substantial evidence in the record, the ALJ has
26
     made a harmful error that requires remand.
27
28


                                                 -9-
      


 1
            D. The Case will be Remanded for Further Proceedings
 2
            Ninth Circuit jurisprudence “requires remand for further proceedings in all but the
 3
     rarest cases.” Treichler, 775 F.3d at 1101 n.5. The Ninth Circuit, however, has adopted
 4
     a test to determine when a case should be remanded for payment of benefits in cases
 5
     where an ALJ has improperly rejected claimant testimony or medical opinion evidence.
 6
     Id. at 1100-01; Garrison, 759 F.3d at 1020. This test is commonly referred to as the
 7
     “credit-as-true” rule, which consists of the following three factors:
 8                1. Has the ALJ failed to provide legally sufficient reasons for
 9                   rejecting evidence, whether claimant testimony or medical
                     opinion? Treichler, 775 F.3d at 1100-01.
10
                 2. Has the record been fully developed, are there outstanding
11
                    issues that must be resolved before a disability
12                  determination can be made, or would further administrative
                    proceedings be useful? Id. at 1101. To clarify this factor, the
13                  Ninth Circuit has stated that “[w]here there is conflicting
14                  evidence, and not all essential factual issues have been
                    resolved, a remand for an award of benefits is
15                  inappropriate.” Id.
16
                 3. If the improperly discredited evidence were credited as true,
17                  would the ALJ be required to find the claimant disabled on
18                  remand? Id.; Garrison, 759 F.3d at 1020.

19          Where a court has found that a claimant has failed to satisfy one of the factors of

20   the credit-as-true rule, the court does not need to address the remaining factors.

21   Treichler, 775 F.3d at 1107 (declining to address final step of the rule after determining

22   that the claimant has failed to satisfy the second step). Moreover, even if all three factors

23   are met, a court retains the discretion to remand a case for additional evidence or to

24   award benefits. Id. at 1101-02. A court may remand for further proceedings “when the

25   record as a whole creates serious doubt as to whether the claimant is, in fact, disabled

26   within the meaning of the Social Security Act.”         Garrison, 759 F.3d at 1021.       In

27   Treichler, the Ninth Circuit noted that “[w]here an ALJ makes a legal error, but the

28


                                                - 10 -
 1
     record is uncertain and ambiguous, the proper approach is to remand the case to the
 2
     agency.” 775 F.3d at 1105.
 3
            The record raises crucial questions as to whether Plaintiff’s impairments are
 4
     disabling. For instance, a November 3, 2014 medical record explains that Plaintiff was
 5
     so “overwhelmed with the stress” of taking over guardianship of Plaintiff’s
 6
     granddaughter and the loss of Plaintiff’s mother that Plaintiff “quit her job.” (A.R. 307).
 7
     A February 5, 2016 medical record recounts that Plaintiff is “trying to get disability for
 8
     her chronic back pain. Previously benefitted from nerve ablation but admits that she
 9
     ‘doesn’t want to work’ and feeling better is not necessarily a priority.” (A.R. 514).
10
     These factual conflicts are significant and should be resolved through further
11
     administrative proceedings.      See Treichler, 775 F.3d at 1105 (finding that crucial
12
     questions as to the extent of a claimant’s impairment given inconsistencies between the
13
     claimant’s testimony and the medical evidence in the record are “exactly the sort of
14
     issues that should be remanded to the agency for further proceedings”); see also Greger
15
     v. Barnhart 464 F.3d 968, 972 (9th Cir. 2006) (stating that so long as the ALJ
16
     “specifically identif[ies] what testimony is credible and what testimony undermines the
17
     claimant’s complaints . . . questions of credibility and resolutions of conflicts in the
18
     testimony are functions solely of the [ALJ]”) (citation omitted).
19
                                        III. CONCLUSION
20
            Based on the foregoing,
21
            IT IS ORDERED reversing the decision of the Commissioner of Social Security
22
     and remanding the case to the Commissioner for further administrative proceedings
23
     pursuant to sentence four of 42 U.S.C. § 405(g). The ALJ shall issue a new decision that
24
     is consistent with the applicable law as set forth in this Order. The ALJ, however, is not
25
     precluded from reopening the hearing to receive additional evidence if deemed
26
     appropriate. The Clerk of Court is directed to enter judgment accordingly.   
27
            Dated this 22nd day of March, 2019. 
28


                                                - 11 -
